ORDER

PER CURIAM.
Appellant, Property Exchange & Sales, Inc., appeals from an order entered in the Circuit Court of the County of St. Louis dismissing its action against respondents, Thomas Gochberg, et al., for wrongful failure to return security deposit. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of the circuit court is based on findings of fact that are supported by substantial evidence and is not against the weight of the evidence. As we further find an extended opinion would serve no jurisprudential purpose, we affirm the circuit court’s judgment pursuant to Rule 84.16(b).